                                                                              Case 2:19-cv-01474-APG-BNW Document 19
                                                                                                                  18 Filed 07/22/20
                                                                                                                           07/16/20 Page 1 of 4
                                                                                                                                              5



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiffs
                                                                          7                                UNITED STATES DISTRICT COURT
                                                                          8                                      DISTRICT OF NEVADA
                                                                          9
                                                                                                                                CASE NO: 2:19-cv-01474-APG-BNW
                                                                         10   ELISEO NAPOLES, MARIE NAPOLES
                                                                              AND M.N., A MINOR, BY AND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                              THROUGH HIS GUARDIAN AD LITEM,
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12                                                        STIPULATION AND ORDER TO
                                                                                             Plaintiffs,                          EXTEND DISCOVERY DEADLINES
                                      Telephone (702) 388-4469




                                                                         13                                                               (Third Request)
                                                                                     vs.
                                                                         14
                                                                              CLARK COUNTY SCHOOL DISTRICT,
                                                                         15   DOES I through X, inclusive; ROE
                                                                              CORPORATIONS I through X, inclusive
                                                                         16
                                                                                             Defendant.
                                                                         17
                                                                                     COMES NOW, Plaintiffs, ELISEO NAPOLES, MARIE NAPOLES AND M.N., A
                                                                         18
                                                                         19 MINOR, BY AND THROUGH HIS GUARDIAN AD LITEM (hereinafter, “Plaintiffs”), by and
                                                                         20 through their counsel, the law firm of Hatfield & Associates, Ltd., and Defendant CLARK
                                                                         21 COUNTY SCHOOL DISTRICT (hereinafter “Defendant”), by and through its counsel, Phoebe
                                                                         22
                                                                            V. Redmond, Esq., and Crystal J. Herrera, Esq., of the Clark County School District Office of
                                                                         23
                                                                            the General Counsel, do hereby stipulate and agree to extend the discovery deadlines set forth in
                                                                         24
                                                                         25 the Stipulation and Order to Extend Discovery Deadlines Second Request (ECF #17) sixty (60)
                                                                         26 days to December 15, 2020 pursuant to LR IA 6-1 and LR 26-4 for the reasons provided below.
                                                                         27 This is the parties’ third request for an extension of discovery deadlines.
                                                                         28
                                                                              Case 2:19-cv-01474-APG-BNW Document 19
                                                                                                                  18 Filed 07/22/20
                                                                                                                           07/16/20 Page 2 of 4
                                                                                                                                              5



                                                                                     Discovery closes on October 16, 2020. The last day to file Dispositive Motions is
                                                                          1
                                                                          2 November 16, 2020.
                                                                          3      1. DISCOVERY COMPLETED TO DATE:
                                                                          4          A.      Plaintiffs served Initial Disclosures on Defendant on January 24, 2020.
                                                                          5
                                                                                     B.      Defendant served Initial Disclosures on Plaintiffs on January 27, 2020, First
                                                                          6
                                                                              Supplemental Disclosures on July 9, 2020, and Second Supplemental Disclosures on July 10,
                                                                          7
                                                                          8 2020.
                                                                          9          C.      Plaintiffs provided Defendant with Medical Record Release Authorizations, and
                                                                         10 Defendant correspondingly served subpoenas for M.N.’s medical records.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                  D.      Plaintiff M.N. served discovery in the form of Interrogatories, Requests for
                                                                         12
                                      Telephone (702) 388-4469




                                                                            Documents, and Requests for Admissions on May 12, 2020. Defendant provided its responses
                                                                         13
                                                                         14 on July 10, 2020, per an extension.
                                                                         15          E.      Defendant served discovery on all Plaintiffs in the form of Interrogatories and
                                                                         16 Requests for Production of Documents, on June 5, 2020. Plaintiffs’ responses were due on July
                                                                         17
                                                                            5, 2020. Plaintiffs requested an extension to July 31, 2020.
                                                                         18
                                                                                2. DISCOVERY YET TO BE COMPLETED:
                                                                         19
                                                                         20            A.    Plaintiffs intends to take the depositions of fact and expert witnesses.

                                                                         21            B.    Defendant intends on receiving M.N.’s remaining medical records in response to
                                                                         22 its subpoenas and to take the depositions of fact and expert witnesses.
                                                                         23
                                                                                 3. REASONS DISCOVERY COULD NOT BE COMPLETED WITHIN THE
                                                                         24         EXISTING DEADLINE.
                                                                         25          Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
                                                                         26
                                                                              caused, and continues to cause, disruption to the practices of counsel involved in this case. The
                                                                         27
                                                                         28



                                                                                                                         -2-
                                                                              Case 2:19-cv-01474-APG-BNW Document 19
                                                                                                                  18 Filed 07/22/20
                                                                                                                           07/16/20 Page 3 of 4
                                                                                                                                              5



                                                                              parties have been diligent in conducting discovery. Indeed, in-person depositions could not
                                                                          1
                                                                          2 reasonably be scheduled or taken in the last 60 days and the parties agreed to defer written
                                                                          3 discovery for a period of time due to the pandemic. In addition, Plaintiffs Eliseo Napoles and
                                                                          4 Marie Napoles have a limited command of the English language so the discovery requests must
                                                                          5
                                                                            be translated to Spanish and their responses will have to be translated back to English. In order to
                                                                          6
                                                                            allow for the parties to complete the remaining discovery provided above, the parties respectfully
                                                                          7
                                                                          8 request that the discovery deadlines in this matter be extended sixty (60) days. This is the third
                                                                          9 request for an extension, which is made in good faith and not for the purposes of delay.
                                                                         10      4. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY AND OTHER
                                                                         11         DISCOVERY DEADLINES.
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12           A.     On March 30, 2020, this Court ordered that the last date to complete discovery
                                      Telephone (702) 388-4469




                                                                         13 would be August 17, 2020, that the last day to file dispositive motions would be September 16,
                                                                         14
                                                                            2020, and that the last day to file a pretrial order would be October 16, 2020. The parties
                                                                         15
                                                                            stipulate and agree to a proposed sixty (60) day stay of discovery plus the following proposed
                                                                         16
                                                                         17 rescheduled discovery dates:
                                                                         18             B. Summary of Proposed Changes
                                                                         19                                     Current Deadline            Revised Deadline
                                                                         20
                                                                              Close of Discovery                October 16, 2020            December 15, 2020
                                                                         21
                                                                            Disclosure of Experts and August 17, 2020                       October 16, 2020
                                                                         22
                                                                            Expert Reports
                                                                         23 Disclosure    of     Rebuttal September 16, 2020                November      16,   2020    as
                                                                            Experts and their Reports                                       November 15, 2020 is a Sunday
                                                                         24 Dispositive Motions           November 16, 2020                 January 14, 2021
                                                                         25
                                                                              Pretrial Order                    December 16, 2020           February 15, 2021, as February
                                                                         26                                                                 13, 2021 is a Saturday.
                                                                                                                                            (If dispositive motions are filed,
                                                                         27                                                                 30 days after the entry of the
                                                                         28                                                                 court’s ruling on said motion)



                                                                                                                       -3-
                                                                              Case 2:19-cv-01474-APG-BNW Document 19
                                                                                                                  18 Filed 07/22/20
                                                                                                                           07/16/20 Page 4 of 4
                                                                                                                                              5




                                                                          1 IT IS SO STIPULATED.
                                                                          2
                                                                          3 Dated: July 16, 2020                           Dated: July 16, 2020
                                                                          4 HATFIELD & ASSOCIATES, LTD.                    CLARK COUNTY SCHOOL DISTRICT
                                                                          5                                                OFFICE OF THE GENERAL COUNSEL
                                                                              /s/ Trevor J. Hatfield
                                                                          6 By: _______________________________            By:     /s/ Crystal J. Herrera
                                                                             TREVOR J. HATFIELD, ESQ.                      PHOEBE V. REDMOND, ESQ.
                                                                          7 Nevada Bar No. 7373                            Nevada Bar No. 9657
                                                                          8 703 South Eighth Street                        CRYSTAL J. HERRERA, ESQ.
                                                                             Las Vegas, Nevada 89101                       Nevada Bar No. 12396
                                                                          9 Tel.: (702) 388-4469                           5100 West Sahara Avenue
                                                                             Email:thatfield@hatfieldlawassociates.com     Las Vegas, Nevada 89146
                                                                         10 Attorney for Plaintiffs                        Tel.: (702) 799-5373
                                                                         11                                                Email: redmopv@nv.ccsd.net
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                           Email: herrec4@nv.ccsd.net
                                                                         12                                                Attorneys for Clark County School District
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16    IT IS SO ORDERED
                                                                         17    DATED: 4:02 pm, July 21, 2020
                                                                         18                                     IT IS SO ORDERED.
                                                                         19    _________________________________
                                                                                                              DATED this _____ day of __________________ , 2020.
                                                                               BRENDA WEKSLER
                                                                         20
                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                         21                                                                    ______________
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                    -4-
